Case: 2:19-cv-00019-WOB-CJS Doc #: 64 Filed: 10/28/19 Page: 1 of 5 - Page ID#: 860



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF KENTUCKY
                       NORTHERN DIVISION AT COVINGTON


 CIVIL ACTION NO. 2:19-00019 (WOB-CJS)


 NICHOLAS SANDMANN                                            PLAINTIFF

 VS.                                  ORDER

 WP COMPANY LLC, d/b/a
 THE WASHINGTON POST                                          DEFENDANT


         This matter is before the Court on the motion of the plaintiff

 for relief from judgment under Rule 60, reconsideration of the

 Court’s previous Order granting defendant’s motion to dismiss

 under Rule 59, and for leave to amend the complaint.              (Doc. 49).

 A proposed First Amended Complaint has been tendered.               (Doc. 49-

 2).     Defendant has opposed this motion (Doc. 50), and plaintiff

 filed a reply.     (Doc. 51).

         The Court heard oral argument on this motion on October 16,

 2019.     (Doc. 57).

         Federal Rule of Civil Procedure 15(a)(2) states that the Court

 “should freely give leave [to amend] when justice so requires.”

 “Denial of leave to amend is disfavored; and a district judge

 should grant leave absent a substantial reason to deny.”               3 James

 Wm. Moore et al., Moore’s Federal Practice § 15.14[1] (Supp. 2019).
Case: 2:19-cv-00019-WOB-CJS Doc #: 64 Filed: 10/28/19 Page: 2 of 5 - Page ID#: 861



         In the interest of moving this matter along, the Court will

 not set forth here a detailed analysis of the Proposed Amended

 Complaint, which is lengthy and highly detailed.

         The Court first notes that the statements alleged by plaintiff

 to be defamatory have not changed in the proposed First Amended

 Complaint. They are the same 33 statements alleged in the original

 Complaint and set forth in the chart attached to the Court’s July

 26, 2019 Opinion and Order (Doc. 47).

         The Court will adhere to its previous rulings as they pertain

 to these statements except Statements 10, 11, and 33, to the extent

 that these three statements state that plaintiff “blocked” Nathan

 Phillips and “would not allow him to retreat.”               Suffice to say

 that the Court has given this matter careful review and concludes

 that “justice requires” that discovery be had regarding these

 statements and their context.         The Court will then consider them

 anew on summary judgment.1

         The Court also notes that the proposed First Amended Complaint

 makes    specific    allegations    concerning    the   state    of   mind   of

 Phillips, the principal source of these statements.             It alleges in

 greater     detail   than    the   original     complaint     that    Phillips

 deliberately lied concerning the events at issue, and that he had




 1 The Court has reviewed the videos filed by both parties and they
 confirm this conclusion.
                                        2
Case: 2:19-cv-00019-WOB-CJS Doc #: 64 Filed: 10/28/19 Page: 3 of 5 - Page ID#: 862



 an unsavory reputation which, but for the defendant’s negligence

 or malice, would have alerted defendant to this fact.

       The    proposed     First   Amended    Complaint   also   alleges   that

 plaintiff    could   be    identified   as    the   subject   of   defendant’s

 publications by reason of certain photographs of plaintiff and the

 videos.     This should also be the subject of proof.2

       Of course, these allegations will be subject to discovery and

 summary judgment practice.         However, they do pass the requirement

 of “plausibility.” See generally 2 James Wm. Moore et al., Moore’s

 Federal Practice § 12.34[1] (Supp. 2019).

       Therefore, the Court being advised,

       IT IS ORDERED that:

     1) The motion of the plaintiff for relief from judgment under

       Rule    60,   reconsideration     of    the   Court’s   previous    Order

       granting defendant’s motion to dismiss under Rule 59, and for

       leave to amend the complaint (Doc. 49) be, and is hereby,

       GRANTED IN PART AND DENIED IN PART, consistent with the above

       discussion;

     2) The judgment (Doc. 48) previously entered herein be, and is

       hereby, SET ASIDE AND HELD FOR NAUGHT;

     3) The proposed First Amended Complaint (Doc. 49-2) shall be

       DEEMED FILED CONCURRENTLY HEREWITH; and


 2 The Court notes that defendant has acknowledged that                      the
 “blocking” statement concerned plaintiff. (Doc. 61 at 2).
                                         3
Case: 2:19-cv-00019-WOB-CJS Doc #: 64 Filed: 10/28/19 Page: 4 of 5 - Page ID#: 863



    4) Pursuant to Fed. R. Civ. P. 26(f), a scheduling conference is

       hereby SET FOR TUESDAY, DECEMBER 3, 2019 AT 1:00 P.M. in the

       Court’s third floor conference room.          The parties must comply

       with all requirements of the Federal Rules of Civil Procedure

       in preparation for such conference.              The Court will, inter

       alia, set discovery deadlines at this conference, resolve any

       anticipated     issues    regarding      discovery       to    the   extent

       possible, and set a deadline for the filing of motions for

       summary judgment.

       The scheduling conference will also serve as a preliminary

       pretrial conference which will address the following:

             a. Will   the    defendant     seek   to    file     a    third-party

                complaint     against     the   other     media       entities   or

                individuals who are alleged to have defamed plaintiff?

                See KRS 411.182, Fed. R. Civ. P. 14, 19?

             b. Should the cases now pending, or to be filed later,

                arising out of the same event be consolidated, as

                contemplated by KRS 411.182?

             c. Is the Court required to order the joinder of any

                parties under Fed. R. Civ. P. 19?

             d. The applicability, with regard to punitive damages,

                of Exxon Shipping Co. v. Baker, 554 U.S. 471 (2008);

                BMW of North America, Inc. v. Gore, 517 U.S. 559



                                        4
Case: 2:19-cv-00019-WOB-CJS Doc #: 64 Filed: 10/28/19 Page: 5 of 5 - Page ID#: 864



                (196); and Clark v. Chrysler Corp., 436 F.3d 594 (6th

                Cir. 2006).

 This 28th day of October 2019.




                                        5
